

114 S103 IS: Ensuring Pay for Our Military Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 103IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo appropriate such funds as may be necessary to ensure that members of the Armed Forces, including
			 reserve components thereof, and supporting civilian and contractor
			 personnel continue to receive pay and allowances for active service
			 performed when a funding gap caused by the failure to enact interim or
			 full-year appropriations for the Armed Forces occurs, which results in the
			 furlough of non-emergency personnel and the curtailment of Government
 activities and services.1.Short titleThis Act may be cited as the Ensuring Pay for Our Military Act.2.Emergency
			 appropriation of funds to provide pay and allowances for members of the
			 Armed
			 Forces and supporting civilian and contractor personnel during funding gap
			 impacting the Department of Defense or Department of Homeland Security(a)Appropriation of
 funds for military pay and allowancesDuring a funding gap impacting the Armed Forces, the Secretary of the Treasury shall make available to the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard), out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) determines to be necessary to continue to provide pay and allowances (without interruption) to the following:(1)Members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service during the funding gap.(2)At the discretion of the Secretary of Defense, such civilian personnel of the Department of Defense who are providing support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.(3)At the discretion of the Secretary of Defense, such personnel of contractors of the Department of Defense who are providing direct support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.(b)Funding gap
 definedIn this section, the term funding gap means any period of time after the beginning of a fiscal year for which interim or full-year appropriations for the personnel accounts of the Armed Forces for that fiscal year have not been enacted.